DETAILED ACTION
This is a final Office action in response to amendments received on 7/21/2021.  Claims 1-90 and 94-84 were previously cancelled.  Claims 91 and 99-100 were amended.  Claim 101 was cancelled.  Claims 91-93 and 99-100 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments, filed 7/21/2021, to claims 99 and 100 adding hardware are sufficient to overcome the rejection under 35 USC 101 for being directed to software per se.  Accordingly, the rejection of claims 99 and 100 under 101 is withdrawn.
Applicant’s cancellation of claim 101, filed 7/21/2021, is sufficient to overcome the rejection of claim 21 under 112, second paragraph, for referring to claim language previously cancelled.  Accordingly, the rejection of claim 101 is withdrawn.
 Applicant’s remarks regarding the rejection of claims 91-93 and 99-100 under 103 has been considered, but are found unpersuasive.  
Applicant argues on page 6 of the Remarks that Farris does not the claim 1 limitations for which it is cited because it does not teach that a verification signal is received at the user device from the communication party and does not teach the claim limitation “determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party”, however the Examiner respectfully disagrees.  Farris does not need to teach that either of those 
Applicant further argues on page 7 of the Remarks that “the person skilled in the art could not have arrived at the claimed invention by combining Danis and Farris, since neither document discloses receiving a verification signal from a communicating party at user device which specifies a predetermined time period”, however the Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify initial time information with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  Applicant has not shown why this motivation to combine is incorrect or how combining the two references would destroy their functionality.  
Applicant further argues on page 7 that Danis and Farris do not teach the claim limitations because they do not teach that the “subsequent call may be verified (at least in part) based on whether it occurs within that specified time period”, however the 
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant’s remaining arguments in the Remarks, filed 7/21/2021, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “the communication is received within a predetermined time period specified in the verification signal” requires a new ground of rejection necessitated by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 91-93 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (US 9, 277,049) in view of Farris (US 2015/0043724) and Weinstein (US 2001/0026609).
Regarding claim 91, Danis discloses the limitations substantially as follows:
A method of verifying the identity of a communicating party at a user device, the method comprising the steps of:
receiving a verification signal, from the communicating party, at the user device, wherein the verification signal specifies one or more conditions relating to the communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
receiving the communication at the user device, wherein the communication comprises information identifying the communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party)); and 
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party). 
Danis does not explicitly disclose the remaining limitations of claim 91 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period specified in the verification signal, said predetermined time period commencing upon receipt of the verification signal;
However, in the same field of endeavor, Farris discloses the remaining limitations of claim 91 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0035], [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period), wherein the threshold time defines a  the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final ID information must be received with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  
Neither Danis or Farris disclose the limitations of claim 90 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal
However, in the same field of endeavor, Weinstein discloses the remaining limitations of claim 90 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal (paras. [0053], [0056]: receiving contact information (i.e. verification signal) specifying as condition the time period during which calls will be accepted/verified, wherein the time period during which calls are accepted/verified is included as part of the contact information (i.e. within the verification signal)).
Weinstein is combinable with Danis and Farris because all three are from the same field of endeavor of enabling secure calls and validating caller identification information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Weinstein’s method of specifying the time period during which communications must be received in the verification signal so that the time period information is readily available for verification without requiring additional computations.  

	Regarding claim 92, Danis, Farris and Weinstein disclose the limitations of claim 91.
Danis discloses the limitations of claim 92 as follows:
A method according to Claim 91, wherein the communication is a telephone call and the information identifying the communicating party is caller ID information (col. 30, ll. 10-45; col. 31, ll. 20-36: where the communication is a telephone call and the information identifying the sending device/second authentication device is caller id information and a certification password); 
wherein the method further comprises displaying whether the identity of the communicating party has been verified on an incoming call screen of the user device (col. 15, l. 59 – col. 16, l. 14: displaying an “A” and changing color to indicate that the identity of the calling device (i.e. communicating party) has been verified on a call screen of the telephone/user device).

Regarding claim 93, Danis, Farris and Weinstein disclose the limitations of claim 91.
Danis discloses the limitations of claim 93 as follows:
A method according to Claim 91, further comprising blocking the communication upon determining that the communication does not satisfy the one or more conditions (col. 44, ll. 35-44: blocking communication attempts upon determining that the communications do not have the valid certification password (i.e. do not meet the one or more conditions)).

Regarding claim 99, Danis discloses the limitations substantially as follows:
Apparatus for verifying the identity of a communicating party; comprising:
	a user hardware device implementing a software application, the software application, comprising:
a software module for receiving a verification signal from a communicating party at a user device, wherein the verification signal specifies one or more conditions relating to a communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
a software module for receiving the communication at a user device, wherein the communication comprises information identifying a communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party)); and
a software module for determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party).
Danis does not explicitly disclose the remaining limitations of claim 99 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period specified in the verification signal, said predetermined time period commencing upon receipt of the verification signal;
However, in the same field of endeavor, Farris discloses the remaining limitations of claim 99 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period) during which the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final ID information must be received with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  
Neither Danis or Farris disclose the limitations of claim 99 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal
However, in the same field of endeavor, Weinstein discloses the remaining limitations of claim 99 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal (paras. [0053]: receiving new contact time information (i.e. verification signal) specifying the time period during which calls will be accepted, wherein the time period during which calls are accepted is included within the new contact time information (i.e. within the verification signal)).
Weinstein is combinable with Danis and Farris because all three are from the same field of endeavor of enabling secure calls and validating caller identification information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Weinstein’s method of specifying the time period during which 

Regarding claim 100, Danis discloses the limitations substantially as follows.
A system for verifying the identity of a communicating party; comprising:
an apparatus for verifying the identity of a communicating party; comprising a user device implementing a software application; the software application; comprising:
a module for receiving a verification signal from a communicating party at a user device, wherein the verification signal specifies one or more conditions relating to a communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
a software module for receiving the communication at the user device, wherein the communication comprises information identifying the communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party);
a software module for determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party);
a first communication apparatus for sending a verification signal (col. 30, ll: 10-45: sending device for sending a calling status message); and 
a second communication apparatus for sending a communication (col. 30, ll. 10-45; col. 31, ll. 20-36: calling device/second communications device for sending communications).
Danis does not explicitly disclose the remaining limitations of claim 100 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal;

wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period) during which the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final 
Neither Danis or Farris disclose the limitations of claim 100 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal
However, in the same field of endeavor, Weinstein discloses the remaining limitations of claim 100 as follows:
	conditions relate to whether the communication is received within a predetermined time period specified in the verification signal (paras. [0053]: receiving new contact time information (i.e. verification signal) specifying the time period during which calls will be accepted, wherein the time period during which calls are accepted is included within the new contact time information (i.e. within the verification signal)).
Weinstein is combinable with Danis and Farris because all three are from the same field of endeavor of enabling secure calls and validating caller identification information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Weinstein’s method of specifying the time period during which communications must be received in the verification signal so that the time period information is readily available for verification without requiring additional computations.  

	
Conclusion
For the above-stated reasons, claims 91-93 and 99-100 are rejected.

1) Bender (US 2015/0063552) disclosing authenticating the calling device when the call is made within a predetermined period of time, the predetermined period of time for which the future call is approved may be configurable as any period of time (see paras. [0016], [0067]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438